DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 12/20/2021 has been considered.    
	Claim(s) 1, 7, 11, 17, and 20 are amended. 
	Claim(s) 3 and 13 are cancelled.  
	Claim(s) 1-2, 4-12, 14-20 are pending in this application and an action on the merits follows.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1, 4-7, 9-11, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dean (US 20190025849 A1), in view of Ben-TZvi (US 20110040427 A1), in view of Rayner (US 20140002239 A1), and further in view of WANG et al. (CN 106347550 B, hereinafter WANG).
	Regarding claims 1, 11, and 20 Dean discloses:
	a system for scanning a shopping space comprising: ¶25 - robot 100 to acquire images that may be analyzed to identify and/or locate inventory, shelf labels and the like.
	a locomotion system of a motorized unit configured to navigate the motorized unit in the shopping space and [robot] track a location of the motorized unit, the locomotion system comprises a locomotion controller and a motor; ¶26 - the robot 100 includes a conveyance apparatus for moving the robot along path 200 (figure 5A) – retail or warehouse path; wherein (¶33) the robot 100 stores a conveyance application for conveyancing the robot along the path 200 [controller]; wherein (¶31) the conveyance motor is coupled to the wheels, wherein (¶28) the robot stores location along the path, the location may be stored in coordinates derived from the path, and may be relative to the beginning of the path, and the absolute location of the beginning of the path may be determined by GPS;
	a camera system of the motorized unit configured to capture images, the camera system comprises an image sensor and [second computing device] configured to extract item identifiers from the images captured by the image sensor; and ¶26 - Robot 100 captures, using imaging system 150 on robot 100, a series of images of objects along one side or both sides of path 200 as robot 100 moves; ¶104 – computer device/controller 120 may detect the shelf tag barcodes in the combined image by analyzing the combined image; 
	a central computer system communicatively coupled to the locomotion system and the camera system over a wireless network, the central computer system comprises a control circuit configured to: ¶80 – the method may be performed by an external computing device external to robot 100; ¶86 – via wirelessly;
		receive motorized unit location information from the locomotion system, the motorized unit location information comprises a plurality of sets of coordinates each associated with a  timestamp; ¶86 - controller 120 sends [via wirelessly] each image of the series of images 210 and/or the combined image to a second computing device; wherein (¶85) Controller 120 may also associate each image with a timestamp and a location along path 200; wherein (¶28) the location [are] coordinates derived from the path; wherein (¶67) each image of series of image correspond to a location of robot 100 at different intervals;
	receive item identifier instances from the camera system, wherein each item identifier instance is associated with a timestamp; wherein the second transceiver communicates with the central computer system independent of the first transceiver; determine a location for each item identifier instance based on the timestamps associated with the item identifier instances and the timestamps associated with the plurality of sets of coordinates of the motorized unit location information.  ¶104 - a second computing device detect the shelf tag barcode in the combined image; the barcode is added as meta-data to the image; the placement of each shelf tag barcode indicates that the specific product is expected to be stocked in proximity to the shelf tag barcode; wherein (¶67) each image of series of image correspond to a location of robot 100 at different intervals; Examiner Note: The image contains barcode information. Therefore, the images are associated with the item identifier and coordinates; and location is determined the barcode and product expect to be near the barcode;
	In addition regarding claim 20, “a non-transitory storage medium storing a set of computer readable instructions; and a control circuit configured to execute the set of computer readable instructions which cause to the control circuit to:” ¶80 – the method may be performed by an external computing device external to robot 100; ¶86 – via wirelessly;
	Dean discloses ¶28 the location is stored as coordinates derived from the path (GPS), ¶33 - Robot 100 also includes imaging subsystem 150, (¶85) Controller 120 may also associate each image with a timestamp and a location along path 200; “a first transceiver of the locomotion system”, “a second transceiver of the camera system”, “wherein the second transceiver communicates with the central computer system independent of the first transceiver;”; Ben-TZvi discloses:
	(¶117-119) There is internal wireless exchange of data between the data transmission systems 152, 142, 144, 146 and data processing systems 130, 148, 150 which enables the mechanical subsystems like right base link, left base link, second link, end link, gripper mechanism which interface with other mechanical subsystems to have unrestricted freedom of motion and help exchange the relative and absolute spatial positions and other relevant data;  A video transmitter 158 is used to transmit the video signals to the OCU 105; see figures 23-24 camera and GPS [transmitting data independent from different transceivers];
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Dean to include the above limitations as taught by Ben-TZvi, in order to provides a simple and inexpensive solution when onboard inter-segmental wireless communication is required to avoid any wire and slip-ring mechanical connections between different parts of a given mechanical system, (see: Ben-TZvi, ¶115).
	Dean discloses ¶28 the location is stored as coordinates derived from the path, and ¶31 -the conveyance motor is coupled to the wheels; although Dean the robot tracks locations, Dean does not disclose the tracked location as part of the locomotion system; however, Rayner  discloses ¶75 - Luggage or other such conveyance implementations having wheels that allow for rolling conveyance of the personal effect, e.g., luggage can have mechanical or digital odometers that measure the rotation of the wheels, allowing calculation of the distance that the wheels have been used to convey the luggage. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Dean to include in the wheels of Dean digital odometers that measure the rotation of the wheels as taught by Rayner, in order to allow calculation of the distance, (see: Rayner, ¶75).
	Dean discloses ¶104 - a second computing device detect the shelf tag barcoded in the combined image; the barcode is added as meta-data to the image; however, does not disclose “a camera processor configured to extract item identifiers from the images”; WANG disclose - page 9 - Only when the information contained in the two-dimensional code extracted by the camera matches the unique user identification information stored in the processor;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Dean to include the above limitations as taught by WANG, in order to improve the accuracy of identifying the target, (see: WANG, page 5).
	Regarding claims 4 and 14, Dean disclose:
	 wherein the central computer system is configured to cluster item identifier instances by location to group item identifier instances associated with the same item identifier in the shopping space.  ¶74 - The location data may then be correlated with product identifiers on shelves 110.  A map may then be created providing a mapping between identified products and their locations on shelves 110; Note: items are group in the shelf location;
	Regarding claims 5 and 15, Dean disclose:
wherein the central computer system is further configured to generate a map of the shopping space based on locations of item identifiers, the map of the shopping space being configured to be used by customers, store associates, or autonomous units to locate items in the shopping space.   ¶74 - The location data may then be correlated with product identifiers on shelves 110.  A map may then be created providing a mapping between identified products and their locations on shelves 110; Note: items are group in the shelf location;
	This limitation is considered intended of use and has no patentable weight “be used by customers, store associates, or autonomous units to locate items in the shopping space.”
	Regarding claims 6 and 16, Dean disclose:
	wherein the camera system comprises a plurality of optical sensors positioned at different heights and/or orientations.  ¶33 – two or more imaging system stacked on top of one another;
	Regarding claims 7 and 17, Dean discloses “wherein the camera system is configured to: continuously capture images at set intervals until a completion of the trip is detected.” the Robot 100 captures a series of images of objects along one side or both sides of path 200 (aisle path) as robot 100 moves; and each image of series of image [that is captured by the camera] correspond to a location of robot 100 at different intervals; controller 120 may determine if path 200 has ended (continually checking, see loop of figure 7C); Note: if the path is end images are not captured; see ¶¶26-30, 67-108; however, Dean does not specifically disclose “wherein the camera system is configured to: periodically query the central computer system to determine whether the locomotion system has completed a trip;”. 
	There are finite number to have a camera check if a trip was completed – check with the robot if path is ended, have the robot stop the camera when path is end, check with second computer system is not receiving image as an indication that the path is ended. With this in mind, the determination of if the trip is completed would be applicable as well when a camera consults the second computer system is not receiving image as indication that the path is ended.
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention, to have a camera consults that the second computer system is not receiving image as an indication that the path is ended into the teaching of Dean since there are a finite number of identified, predictable potential solutions (i.e. stop a camera) to the recognized need (inventory awareness/inventory number) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).
	Regarding claim 9, Dean discloses: 
	wherein the camera system is further configured to communicate images captured by the image sensor to the central computer system, and the central computer system is further configured to determine whether items stored in each storage area corresponds to the item identifier.  ¶92 – second computer device / controller 120 may detect, using depth sensor 176, a depth associated with different products stored on shelves 110 in proximity to a shelf tag barcode. Controller 120 may then compare the detected depth to a predefined expected depth. If the detected depth is less that the expec At 812, controller 120 may then identify each product that may be out-of-stock or low-in-stock, [misplaced] by decoding the shelf tag barcode associated therewith. For each product that may be out-of-stock or low-in-stock, at 814, controller 120 may store, in memory 124, an indication that the product is out-of-stock or low-in-stock, respectively.ted depth by a predefined margin, then the product may be out-of-stock, or low-in-stock. ¶87 - duplicated products, out-of-stock products, misplaced products, mispriced products, and low inventory products. Example steps associated with block 710 are detailed in example method 800.
	Regarding claims 10 and 19, Dean discloses:
	wherein the motorized unit further comprises a depth sensor configured to capture 3D scans of storage areas to estimate stock levels of a plurality of storage Docket No. 8842-147418-US_6086US02 - 17 -areas and the central computer system is configured to update an inventory database based on estimated stock levels of storage areas associated with each item identifier. ¶92 – second computer device / controller 120 may detect, using depth sensor 176, a depth associated with different products stored on shelves 110 in proximity to a shelf tag barcode. Controller 120 may then compare the detected depth to a predefined expected depth. If the detected depth is less that the expec At 812, controller 120 may then identify each product that may be out-of-stock or low-in-stock by decoding the shelf tag barcode associated therewith. For each product that may be out-of-stock or low-in-stock, at 814, controller 120 may store, in memory 124, an indication that the product is out-of-stock or low-in-stock, respectively.ted depth by a predefined margin, then the product may be out-of-stock, or low-in-stock. 	
	Claim(s) 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dean, Ben-TZvi, Rayner, and WANG combination as applied to claims 1 and 11, and further in view of  Hickman et al. (US 8965104 B1, Hickman).
	Regarding claims 2 and 12, the combination, specifically Dean discloses the camera; however does not disclose “wherein the camera system is a removable module of the motorized unit with no data connection to the locomotion system, such that removal of the camera system does not affect the locomotion system.”  Hickman discloses -  8:8-40 - the robot may remove a camera interface configured for daytime use, and replace it with a night-vision enabled interface configured for use in dark or unlit areas 9:10-25 - the robot's 200 machine vision system may be entirely contained within the removable device 210. For example, the robot 200 may rely on (i) an image sensor 206 (e.g., a digital camera) in the removable device 210 to capture images and (ii) processor 202 to process images captured by the image sensor 206; 7:67-8:1-10; Note: as showed on figure 2A completely separated.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Hickman, in order to enable the robot to perform a specific task, (see: Hickman, 8:8-40).
	Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dean, Ben-TZvi, Rayner, and WANG combination as applied to claims 1 and 11, and further in view of Crosby et al. (US 20190220482 A1, hereinafter Crosby).
	Regarding claims 8 and 18, the combination, specifically Dean disclose the item identifier; however, does not disclose “wherein the camera system is configured to: detect a loss of network connection to the central computer system; and store the item identifier instances on a local memory until the network connection is restored.” Crosby discloses - ¶73 - After becoming disconnected, network-enabled camera 210 may continue capturing photographic content, and may be manually or automatically reconnected to wireless network 204 at a later time (e.g., when the camera is brought back into range of wireless network 204).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Crosby, in order to not lose content, (see: Crosby, ¶73). 
Response to Arguments
	Applicant’s arguments submitted 12/20/2021 have been fully considered and are moot in view of the new grounds of rejection.  
	In addition, regarding argument “separately recorded and received timestamp information”, see Remarks page 9 first para. The claim language does not recite the received information from different transceivers needs to be from separate record and timestamp. The claim language is broad, and says the coordinates and item identifier are associated with a timestamp “sets of coordinates each associated with a timestamp”, “wherein each item identifier instance is associated with a timestamp”. Nonetheless, Dean discloses coordinates and images are associated with timestamp, see ¶¶85-86, 28, 67, and 104;
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VANESSA DELIGI/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627